UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7024


MURRAY LEON SMITH,

                      Petitioner – Appellant,

          v.

BUREAU OF PRISONS; HAROLD W. CLARKE, Director; DAVID A.
ROBINSON, Regional Director; KENNETH T. CUCCINELLI, II,
Attorney General; GEORGE M. HINKLE, Respondent Custodian
Chief Warden; DAVID H. BECK, Spotsylvania County Judge;
ROBERT B. VAN ARSOALE, Appointed, Office of the U.S.
Trustee; WILLIAM F. NEELY, Chief Prosecuting Attorney;
KIMBERLY A. HACKBARTH, Assistant Commonwealth Attorney;
CHRISTALYN M. JETT, Deputy Clerk of the Circuit Court,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00070-REP)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Murray Leon Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Murray Leon Smith seeks to appeal the district court’s

order    dismissing       as     untimely    his       28   U.S.C.       §    2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3